Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Steinberg et al (US 2007/0201726.
Claim 1, similarly claims 10 and 19:
Steinberg et al (US 2007/0201726) teaches the following subject matter:
determining, by an electronic device based on a pixel value of each pixel in a target image, first positions of a first feature and second positions of a second feature in the target image, the first feature being an outer contour feature of a target object in the target image, the second feature being a feature of an (figures 7 and starting 0080 detail figure 7c where target object 210 with first feature of first face 2120 with outline/contour feature of the face and the second feature face 2220 that is blocking the first face 2120; figure 9 teaches camera and system/device to carry out the method)
determining, by the electronic device based on the first positions, an image region comprising the target object (figure 7 and starting 0078 teaches with faces where face 2120 is the target object that is occluded by second face 2220);
dividing, by the electronic device based on the second positions, the image region into at least two detection regions (starting 0078, especially 0079 teaches detection of two regions/faces 2120 and 2220, two faces means two regions, where the use of axis are view as consideration for positions);
determining, by the electronic device according to a pixel value of a target detection region, whether the target detection region meets a preset unoccluded condition, the target detection region being any one of the at least two detection regions (starting 0007 teaches the further consideration of one or more groups of pixels is/are identified as region of interest that is considered to be occluded or shadowed/unoccluded);
determining, by the electronic device, that the target object is occluded when the preset unoccluded condition corresponding to any one of the at least two detection regions is not met (starting 0007 teaches key feature are considered to be considered if region is occluded or unoccluded/shadow; starting 0011 teaches two detection are considered such as color analysis and shape analysis); and
determining, by the electronic device, that the target object is not occluded when determining that the preset unoccluded condition corresponding to each of the at least two detection regions is met (cited above starting 0007, as well as 0011 with detail pixel differentiation).

Claim 2, similarly claims 11 and 20:
wherein the dividing, by the electronic device based on the second positions, the image region into at least two detection regions comprises:
connecting, by the electronic device, multiple pixels of the second positions in series, to form the at least two detection regions, each detection region is closed and does not comprise the interfering subobject (figures 7, especially figure 7c-d and starting 0082 teaches the connection of subject by body parts such as neck, should, head…as well as contiguous skin tone to detection of different faces and its orientation).

Claim 3, similarly claim 12:
obtaining, by the electronic device, attribute information of the target object, wherein the attribute information comprises overall attribute information and regional attribute information, the overall attribute information represents an overall attribute of the target object, and the regional attribute information (figure 7a-d and supporting paragraphs cited above); and
determining, by the electronic device according to the attribute information, at least one of a determining basis parameter or a determining policy (above teaches determination of different faces and its region as well as method to determine occluded or not), wherein
the determining whether the target detection region meets the preset unoccluded condition comprises at least one of the following (figure 4 and starting 00050 teaches the use of preset threshold degrees to determine occluded or shadow):
determining, by the electronic device according to the determining basis parameter and the pixel value of the target detection region, whether the target detection region meets the preset unoccluded condition (figure 4b and starting 0051 detail analysis of pixel such as shadow feature pixel, down sample, alignment to meet these preset conditions); and
determining, by the electronic device based on the pixel value of the target detection region, whether the target detection region meets the preset unoccluded condition by using the determining policy (figures 4a-b and starting 0051; figure 5 and starting 0052 teaches key features that determined to be blocking or shadow in an image).




wherein the determining, by the electronic device according to the determining basis parameter and the pixel value of the target detection region, whether the target detection region meets the preset unoccluded condition comprises:
determining, by the electronic device, a detection ratio of a quantity of pixels that are in the target detection region and that have pixel values in a same range to a total quantity of all pixels in the target detection region (starting 0040 teaches ratio consideration in view of threshold amount in percentage format such as 50% to 95%);
comparing, by the electronic device, the detection ratio with a preset ratio of the target detection region; and determining that the target detection region does not meet the preset unoccluded condition if the detection ratio is less than the preset ratio (starting 0042 teaches comparing to prior image capture or already been digitally captured to be determined with key features less than a threshold amount).

Claim 5, similarly claim 14:
wherein the determining, by the electronic device based on the pixel value of the target detection region, whether the target detection region meets the preset unoccluded condition by using the determining policy comprises at least one of the following:
obtaining, by the electronic device based on pixel values of edge pixels of the target detection region, a shape feature of the target detection region, and determining whether the shape feature corresponds to a preset shape (starting 0011 teaches shape analysis of key feature region on the pixels; starting 0049; figure 7c and starting 0080 teaches shape and its features such as eyes, lips, noses, eye lids…etc); and
determining, by the electronic device based on a pixel value of each pixel in the target detection region, a color feature in the target detection region, and determining whether the color feature meets a preset color condition (starting 0011 teaches color analysis; starting 0014 further detail  portion of key feature with color analysis and/or tonal analysis; figure 3 and starting 0049 detail color analysis such as degree of brightness; starting 0059 teaches color-correct with automatic color transformation with specific exposure, luminance masking).

Claim 6, similarly claim 15:
wherein the method further comprises at least one of the following:
when the electronic device is in a capturing mode of capturing the target image and detects that the target object is obstructed, outputting an adjustment prompt corresponding to the target detection region that does not meet the preset unoccluded condition (figure 9 teaches camera for capturing, detection of faces/target and detection of occlusion or shadow; figure 9 teaches output such as spatial and auto focusing technique, focus tracking mode); and
outputting a replacement prompt for the target image when the electronic device is in a noncapturing mode and detects that the target object is obstructed (starting 0020 teaches warning/prompt signal regarding occlusion for photographer to be aware; figure 9; starting 0085, especially 0086 teaches provide user with correction is applied).

Claim 7, similarly claim 16:
determining, by the electronic device according to an occluded status of the target image, that an unoccluded replacement image can be reconstructed based on the target image if the electronic device is in an automatic reconstruction mode and detects that the target object is occluded (starting 0041 teaches re-compositioned image with new group of pixel and other features; starting  0060 teaches proposed composition such as cropping and zooming to create a more pleasing composition); and
generating, by the electronic device, the replacement image based on the target image (starting 0017 teaches replacing of present image; starting 0041 teaches replacement with similar region with group of pixel identified with corresponding).

Claim 8, similarly claim 17:
the at least two detection regions include two symmetrical detection regions (figures 7a-d teaches detection of two facial regions); and
the generating, by the electronic device, the replacement image based on the target image comprises (starting 0017 teaches replacing of present image; starting 0041 teaches replacement with similar region with group of pixel identified with corresponding)
reconstructing, by the electronic device if one of the two symmetrical detection regions is occluded and the other one of the two symmetrical detection regions is not occluded, the target image based on the other one of the two symmetrical detection regions, to generate the replacement image (starting 0041 teaches re-compositioned image with new group of pixel and other features).

Claim 9, similarly claim 18:
the target object is a face; and the second feature comprises: features of organs of the face (figures 7a-d teaches detection of faces; figure 7c and starting 0080 teaches features such as eye, lips, nose, eye brows, eye lids, hair, forehead, chin, ears…etc). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steinberg et al (US 2007/0201726) teaches Method and Apparatus for Selective Rejection of Digital Images. Figures 7a-d
Steinberg et al (US 2007/0201725) teaches Digital image acquisition control and correction method and apparatus
Kaneda et al (US 8,494,233) teaches Image processing apparatus, image processing method, and program
FENG et al (US 2015/0110349) teaches FACE TRACKING APPARATUSES AND METHODS
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571) 272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        

T